

EXHIBIT 10.43



[LETTERHEAD OF SEARS HOLDINGS]




June 2, 2011




Ms. Leena Munjal




Dear Leena,
We are pleased to extend to you our offer of a promotion to Divisional Vice
President, Chief of Staff – Office of the Chairman. Your new position and
compensation package will be effective May 1, 2011, subject to the contingency
referred to below.


The key elements of your compensation package are as follows:


•
Annual base salary at a rate of $205,000.



•
Your annual incentive opportunity will increase to 35% of your base salary under
Sears Holdings Annual Incentive Plan (“AIP”). Any incentive payable under the
2011 AIP will be prorated from January 30, 2011 through April 30, 2011 at a
target of 30% of your then current base salary of $190,000 and from May 1, 2011
through January 28, 2012, the last day of Sears Holdings 2011 fiscal year, a
target of 35% of your new base salary of $205,000. Any annual incentive payable
with respect to a fiscal year will be paid by April 15th of the following fiscal
year, provided that you are actively employed at the payment date.


•
Sears Holdings Corporation has historically provided annual Long-Term Incentive
Program (“LTIP”) awards to its executives, with performance cycles of three
years and award amounts established as a percentage of base salary. Your
participation in the 2011 LTIP will be determined at the same time and in the
same manner as other similarly positioned executives of the company.



The table below summarizes the changes in your compensation:
 
Title
Base Salary
Annual Target Incentive
Target Total Cash
Current
Director, Chief of Staff – Office of the Chairman
$190,000
30%
$247,000
New
DVP, Chief of Staff – Office of the Chairman
$205,000
35%
$276,750
Increase
 
7.9%
 
12.0%



•
You will be required to sign a DVP Executive Severance Agreement (“Agreement”).
If your employment with SHC is terminated by SHC other than for Cause, death or
Disability or by you for Good Reason (as such capitalized terms are defined in
the Executive Severance Agreement), you will receive four (4) months of salary
continuation, equal to your base salary at the time of termination, subject to
mitigation. Under this Agreement, you agree, among other things, not to disclose
confidential information and for twelve (12) months following termination of
employment not to solicit employees.  You also agree not to aid, assist or
render services for any “Sears Competitor” or “Sears Vendor” (as such terms are
defined in the Agreement) for six (6) months following termination of
employment. The non-disclosure, non-solicitation, non-compete and
non-affiliation provisions apply regardless of whether you are eligible for
severance benefits under this agreement. This promotion is conditioned upon you
signing this Agreement.








--------------------------------------------------------------------------------

Leena Munjal
June 2, 2011
Page 2





Leena, we are excited about the important contributions you will make to the
company in your new position as a member of the Executive Leadership Team.


This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention / your manager.


Sincerely,


/s/ J. David Works


J. David Works






Accepted:
/s/ Leena Munjal                  6 / 6 / 11
Leena Munjal                 Date





--------------------------------------------------------------------------------



[LETTERHEAD OF SEARS HOLDINGS]








October 17, 2012


Ms. Leena Munjal




Dear Leena,


Congratulations on your promotion to Senior Vice President, Customer Experience
and Integrated Retail. We are pleased to provide you with the following changes
in your compensation package. The promotion and compensation changes are
effective (retroactive) to October 1, 2012, subject to approval by the
Compensation Committee of the Sears Holdings Corporation Board of Directors, and
to the contingency listed below.


•
Annual base salary at a rate of $375,000.



•
You will be eligible to receive a special cash retention bonus of $300,000
(gross). This special retention bonus will be scheduled to vest on a graded
basis, with one-third of the bonus vesting and becoming payable as soon as
administratively possible following each of the first three (3) anniversaries of
the effective date (October 1, 2012), provided you are actively employed on the
applicable payment date.



•
You will be required to sign a new Executive Severance Agreement (“Agreement”). 
If your employment with SHC is terminated by SHC other than for Cause, death or
Disability or by you for Good Reason (as such capitalized terms are defined in
the Agreement), you will receive twelve (12) months of salary continuation,
equal to your base salary at the time of termination, subject to mitigation.
Under this Agreement, you agree, among other things, not to disclose
confidential information and for twelve (12) months following termination of
employment not to solicit employees.  You also agree not to aid, assist or
render services for any “Sears Competitor” or “Sears Vendor” (as such terms are
defined in the Agreement) for twelve (12) months following termination of
employment. The non-disclosure, non-solicitation, non-compete and
non-affiliation provisions apply regardless of whether you are eligible for
severance benefits under this Agreement. Please note that upon execution, this
Agreement will supersede all previous severance agreements between you and SHC.
The promotion and increase in annual base pay are conditioned upon you signing
this Agreement.

 
•
The remainder of your current compensation package will remain unchanged.



Leena, we are excited about the important contributions you will continue to
make to the company as a member of the Executive Leadership Team. I look forward
to your acceptance of our offer. If you need additional information or
clarification, please call.


To accept, sign below and return this letter along with your signed Executive
Severance Agreement to your manager.


Sincerely,


/s/ Dean Carter


Dean Carter


Accepted:
/s/ Leena Munjal                  10 / 29 / 12
Leena Munjal                Date







--------------------------------------------------------------------------------



[LETTERHEAD OF SEARS HOLDINGS]










May 5, 2015






Leena Munjal
Senior Vice President, Customer Experience and Integrated Retail


Dear Leena,


Subject to the approval by the Compensation Committee of Sears Holdings Board of
Directors, we are pleased to offer you the following changes to your
compensation arrangement:


•
An increase to your annual base salary to $600,000, effective May 1, 2015.



•
A grant of restricted stock units valued at $500,000 under the Sears Holdings
Corporation 2013 Stock Plan, which units represent a right to receive a payment
in cash or shares based on the fair market value of the units granted, subject
to the terms of the 2013 Stock Plan and restricted stock unit award agreement.
The number of restricted stock units granted will be determined using the market
closing price of Sears Holdings shares on the grant date (rounded to the nearest
whole unit). The grant date will be the first business day of the month
following the later of (a) the date upon which we receive both your signed
acceptance of this offer (sign and date below) or (b) the approval of the
Compensation Committee of this proposed grant. The restricted stock units
granted will be scheduled to vest on a graded basis, with one-third of the units
granted vesting on each of the next three (3) anniversaries of the grant date.



Leena, we are excited about your past and anticipated future contributions to
the company as a member of the Executive Leadership Team.


Sincerely,


/s/ Paula Frey


Paula Frey    



Acknowledged and Accepted:




/s/ Leena Munjal                  5 / 6 / 15    
Leena Munjal                Date



